DECISION OF DISMISSAL
Plaintiffs filed their Complaint on June 8, 2009, challenging Defendant's Notice of Determination and Assessment. After reviewing Plaintiffs' appeal, Defendant filed its Answer on August 10, 2009, and agreed that Plaintiffs had paid the taxes due, but stated that penalty and interest would need to be "dealt with" by the Department of Revenue. There being no disagreement over which the court has jurisdiction, the matter is ready for dismissal.
Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed and that the issue of penalty and interest referred to Defendant.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on August27, 2009. The Court filed and entered this document on August 27, 2009. *Page 1